DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-7 and 15 are objected to because of the following informalities:  
Regarding claims 2-7, the preamble “the fuel cell” is not commensurate with the preamble of claim 1, “a solid oxide fuel cell or solid oxide electrolyzer”; claims 2-7 depend on claim 1.
Regarding claim 15, line 3, “curved portions 34 contacting” should be changed to read “curved portions contacting” because it appears the reference number was included in the claim in error.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gasda et al. (US 20190372132 A1) (as provided in the IDS dated 1/4/22) and further in view of Amiya et al. (JP 2007066817 A) (machine translation provided herein).
Regarding claim 1, Gasda discloses a solid oxide fuel cell ([0030], [0078]), comprising: a plurality of fuel cell layers (Figs. 3B, 3D; 310) stacked along a stacking axis (Fig. 3B), each fuel cell layer including a stacked arrangement of elements including: a cathode (Fig. 3D; 316); an anode (Fig. 3D; 314); an electrolyte (Fig. 3D; 312) disposed between the anode and the cathode (Fig. 3D) [0017]; a support layer (Fig. 3D; 318) disposed at the anode opposite the electrolyte (Fig. 3D) [0033]; a separator plate (Fig. 3B; 400) disposed at the support layer opposite the anode [0033], the separator plate configured to contact the cathode of an adjacent fuel cell layer of the plurality of fuel cell layers (Fig. 3B), the separator plate defining a plurality of anode flow channels (Fig. 6A; 418) configured to deliver a fuel therethrough [0046] and a plurality of cathode flow channels (Fig. 6A; 408) configured to deliver an air flow therethrough [0044].
Gasda further teaches wherein the separator plate is formed from an electrically conductive material [0042].
Gasda does not disclose wherein the separator plate is formed from a bulk metallic glass material.
Amiya teaches a fuel cell (Fig. 1) (machine translation; [0001]), comprising: a fuel cell layer (machine translation; [0003]), the fuel cell layer including a stacked arrangement of elements (Fig. 1) including: a cathode (Fig. 1; 1 or 3); an anode (Fig. 1; 1 or 3); an electrolyte (Fig. 1; 2) disposed between the anode and the cathode (Fig. 1); a separator plate (Fig. 1; 5a or 5b), the separator plate defining a plurality of anode flow channels (Fig. 1; 7) configured to deliver a fuel therethrough (machine translation; [0037]) and a plurality of cathode flow channels (Fig. 1; 7) configured to deliver an air flow therethrough (machine translation; [0037]); wherein the separator plate is formed from a bulk metallic glass material (machine translation; [0048]; Ni65Nb5Ti30) because it provides the separator with an excellent corrosion resistance property (machine translation; [0012]-[0013]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the bulk metallic glass material taught in Amiya as the material for the separator of Gasda because it provides the separator with an excellent corrosion resistance property and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Gasda discloses all the limitations of the fuel cell above and further discloses a similar bulk metallic glass material (Amiya; [0048]) compared to what is used in the instant specification [0041] and thus a similar means of obtaining electrical conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Gasda inherently also discloses wherein an electrical conductivity of the separator is attained via crystallization of the bulk metallic glass material.
Regarding claim 3, modified Gasda discloses all the limitations of the fuel cell above and further discloses wherein the bulk metallic glass material is corrosion resistant (Amiya; machine translation; [0012]-[0013]).
Regarding claim 4, modified Gasda discloses all the limitations of the fuel cell above but does not disclose wherein the separator plate comprises a coating applied to the bulk metallic glass material.
Amiya teaches a fuel cell (Fig. 1) (machine translation; [0001]), comprising: a fuel cell layer (machine translation; [0003]), each fuel cell layer including a stacked arrangement of elements (Fig. 1) including: a cathode (Fig. 1; 1 or 3); an anode (Fig. 1; 1 or 3); an electrolyte (Fig. 1; 2) disposed between the anode and the cathode (Fig. 1); a separator plate (Fig. 1; 5a or 5b); wherein the separator plate is formed from a bulk metallic glass material (machine translation; [0048]; Ni65Nb5Ti30) and further discloses wherein the separator plate comprises a coating applied to the bulk metallic glass material (Amiya; machine translation; [0049]) to further improve the corrosion resistance of the separator (Amiya; machine translation; [0036]).
It would have been obvious to one ordinary skill in the art at the time the application was filed to utilize the coating taught in Amiya on the bulk metallic glass material of modified Gasda to further improve the corrosion resistance of the separator and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 5, modified Gasda discloses all the limitations of the fuel cell above and further discloses wherein the plurality of anode flow channels at least partially overlap the plurality of cathode flow channels along the stacking axis (Gasda; Fig. 6A).
Regarding claim 6, modified Gasda discloses all the limitations of the fuel cell above and further discloses wherein the wherein the electrolyte is formed from a solid oxide material (Gasda; [0017]).
Regarding claim 7, modified Gasda discloses all the limitations of the fuel cell above and further discloses wherein the separator plate defines the plurality of anode flow channels at a first side of the separator plate and the plurality of cathode flow channels at a second side of the separator plate opposite the first side (Gasda; Fig. 6A).
Regarding claim 8, modified Gasda discloses all the limitations of the fuel cell above and further discloses wherein the bulk metallic glass material is a bulk metallic glass composite material (Amiya; machine translation; [0048]; Ni65Nb5Ti30).
Regarding claim 9, Gasda discloses a fuel cell layer of a multi-layer fuel cell  ([0030], [0078]) (Figs. 3B, 3D; 310), comprising: a cathode (Fig. 3D; 316); an anode (Fig. 3D; 314); an electrolyte (Fig. 3D; 312) disposed between the anode and the cathode (Fig. 3D) [0017]; a support layer (Fig. 3D; 318) disposed at the anode opposite the electrolyte (Fig. 3D) [0033]; a separator plate (Fig. 3B; 400) disposed at the support layer opposite the anode [0033], the separator plate configured to contact the cathode of an adjacent fuel cell layer of the plurality of fuel cell layers (Fig. 3B), the separator plate defining a plurality of anode flow channels (Fig. 6A; 418) configured to deliver a fuel therethrough [0046] and a plurality of cathode flow channels (Fig. 6A; 408) configured to deliver an air flow therethrough [0044].
Gasda further teaches wherein the separator plate is formed from an electrically conductive material [0042].
Gasda does not disclose wherein the separator plate is formed from a bulk metallic glass material.
Amiya teaches a fuel cell (Fig. 1) (machine translation; [0001]), comprising: a fuel cell layer (machine translation; [0003]), the fuel cell layer including a stacked arrangement of elements (Fig. 1) including: a cathode (Fig. 1; 1 or 3); an anode (Fig. 1; 1 or 3); an electrolyte (Fig. 1; 2) disposed between the anode and the cathode (Fig. 1); a separator plate (Fig. 1; 5a or 5b), the separator plate defining a plurality of anode flow channels (Fig. 1; 7) configured to deliver a fuel therethrough (machine translation; [0037]) and a plurality of cathode flow channels (Fig. 1; 7) configured to deliver an air flow therethrough (machine translation; [0037]); wherein the separator plate is formed from a bulk metallic glass material (machine translation; [0048]; Ni65Nb5Ti30) because it provides the separator with an excellent corrosion resistance property (machine translation; [0012]-[0013]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the bulk metallic glass material taught in Amiya as the material for the separator of Gasda because it provides the separator with an excellent corrosion resistance property and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 10, modified Gasda discloses all the limitations of the fuel cell layer above and further discloses a similar bulk metallic glass material (Amiya; [0048]) compared to what is used in the instant specification [0041] and thus a similar means of obtaining electrical conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Gasda inherently also discloses wherein an electrical conductivity of the separator is attained via crystallization of the bulk metallic glass material.
Regarding claim 11, modified Gasda discloses all the limitations of the fuel cell layer above and further discloses wherein the bulk metallic glass material is corrosion resistant (Amiya; machine translation; [0012]-[0013]).
Regarding claim 12, modified Gasda discloses all the limitations of the fuel cell layer above but does not disclose wherein the separator plate comprises a coating applied to the bulk metallic glass material.
Amiya teaches a fuel cell (Fig. 1) (machine translation; [0001]), comprising: a fuel cell layer (machine translation; [0003]), each fuel cell layer including a stacked arrangement of elements (Fig. 1) including: a cathode (Fig. 1; 1 or 3); an anode (Fig. 1; 1 or 3); an electrolyte (Fig. 1; 2) disposed between the anode and the cathode (Fig. 1); a separator plate (Fig. 1; 5a or 5b); wherein the separator plate is formed from a bulk metallic glass material (machine translation; [0048]; Ni65Nb5Ti30) and further discloses wherein the separator plate comprises a coating applied to the bulk metallic glass material (Amiya; machine translation; [0049]) to further improve the corrosion resistance of the separator (Amiya; machine translation; [0036]).
It would have been obvious to one ordinary skill in the art at the time the application was filed to utilize the coating taught in Amiya on the bulk metallic glass material of modified Gasda to further improve the corrosion resistance of the separator and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 13, modified Gasda discloses all the limitations of the fuel cell layer above and further discloses wherein the plurality of anode flow channels at least partially overlap the plurality of cathode flow channels along the stacking axis (Gasda; Fig. 6A).
Regarding claim 14, modified Gasda discloses all the limitations of the fuel cell layer above and further discloses wherein the separator plate defines the plurality of anode flow channels at a first side of the separator plate and the plurality of cathode flow channels at a second side of the separator plate opposite the first side (Gasda; Fig. 6A).
Regarding claim 15, modified Gasda discloses all the limitations of the fuel cell layer above and further discloses wherein the separator plate includes a plurality of curved portions (see Fig. 6A of Amiya reproduced below) separated (see Fig. 6A of Amiya reproduced below) by flat support portions (see Fig. 6A of Amiya reproduced below; the flat support portions perpendicular to plurality of curved portions), with the support portions interfacing with the support layer and curved portions contacting the cathode of the adjacent fuel cell layer (see Fig. 6A of Amiya reproduced below; contacting the cathode via the air flow medium).

    PNG
    media_image1.png
    748
    717
    media_image1.png
    Greyscale

Regarding claim 16, modified Gasda discloses all the limitations of the fuel cell layer above and further discloses wherein the bulk metallic glass material is a bulk metallic glass composite material (Amiya; machine translation; [0048]; Ni65Nb5Ti30).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gasda et al. (US 20190372132 A1) (as provided in the IDS dated 1/4/22) and further in view of Amiya et al. (JP 2007066817 A) (machine translation provided herein) and Choi et al. (US 20150263372 A1).
Regarding claim 17, Gasda discloses a method of assembling a multi-layer fuel cell, ([0030], [0078]; if the multi-layer fuel cell structure is disclosed, then the method of assembling the structure must also be disclosed), comprising: assembling a plurality of fuel cell layers (Figs. 3B, 3D; 310) stacked along a stacking axis (Fig. 3B), each fuel cell layer including: a cathode (Fig. 3D; 316); an anode (Fig. 3D; 314); an electrolyte (Fig. 3D; 312) disposed between the anode and the cathode (Fig. 3D) [0017]; a support layer (Fig. 3D; 318) disposed at the anode opposite the electrolyte (Fig. 3D) [0033]; a separator plate (Fig. 3B; 400) disposed at the support layer opposite the anode [0033], the separator plate configured to contact the cathode of an adjacent fuel cell layer of the plurality of fuel cell layers (Fig. 3B), the separator plate defining a plurality of anode flow channels (Fig. 6A; 418) configured to deliver a fuel therethrough [0046] and a plurality of cathode flow channels (Fig. 6A; 408) configured to deliver an air flow therethrough [0044]; arranging the plurality of fuel cell layers along a stacking axis (Fig. 3B); 
Gasda further teaches wherein the separator plate is formed from an electrically conductive material [0042].
Gasda does not disclose wherein the separator plate is formed from a bulk metallic glass material, heating the separator plate to a temperature greater than a glass transition temperature of the bulk metallic glass material; applying a compressive load to the plurality of fuel cell layers; and allowing the bulk metallic glass material to thermoplastically flow thereby increasing a contact area of the separator plate to the cathode of the adjacent fuel cell layer.
Amiya teaches a method of assembling a fuel cell (Fig. 1) (machine translation; [0001]), comprising: assembling a fuel cell layer (machine translation; [0003]), the fuel cell layer including a stacked arrangement of elements (Fig. 1) including: a cathode (Fig. 1; 1 or 3); an anode (Fig. 1; 1 or 3); an electrolyte (Fig. 1; 2) disposed between the anode and the cathode (Fig. 1); a separator plate (Fig. 1; 5a or 5b), the separator plate defining a plurality of anode flow channels (Fig. 1; 7) configured to deliver a fuel therethrough (machine translation; [0037]) and a plurality of cathode flow channels (Fig. 1; 7) configured to deliver an air flow therethrough (machine translation; [0037]); wherein the separator plate is formed from a bulk metallic glass material (machine translation; [0048]; Ni65Nb5Ti30) because it provides the separator with an excellent corrosion resistance property (machine translation; [0012]-[0013]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the bulk metallic glass material taught in Amiya as the material for the separator of Gasda because it provides the separator with an excellent corrosion resistance property and the skilled artisan would have a reasonable expectation of success in doing so.
Amiya further teaches heating the separator plate to a temperature (machine translation; [0049]; 853 K) greater than a glass transition temperature (machine translation; [0048]; 818 K) of the bulk metallic glass material; and then applying a compressive load to the separator plate (machine translation; [0049]) in order to easily process the separator to form the desired shape (machine translation; [0030]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to heat the separator plate of modified Gasda in a manner taught in Amiya in order to easily process the separator and form the desired shape and the skilled artisan would have a reasonable expectation of success in doing so. 
Modified Gasda does not disclose applying a compressive load to the plurality of fuel cell layers; and allowing the bulk metallic glass material to thermoplastically flow thereby increasing a contact area of the separator plate to the cathode of the adjacent fuel cell layer.
Choi teaches a method of assembling a multi-layer fuel cell (Fig. 1; 1000) ([0032]-[0033], [0050]), comprising: assembling a plurality of fuel cell layers (Fig. 1; 1100) ([0032]-[0033], [0050]), each fuel cell layer including: a cathode (Fig. 3; 1111 or 1112) [0034]; an anode (Fig. 3; 1111 or 1112); an electrolyte (Fig. 3; 113) disposed between the anode and the cathode (Fig. 3); a separator plate (Fig. 2; 1130, 1140, 1150) [0046] configured to contact the cathode of an adjacent fuel cell layer (Fig. 2); wherein the separator plate is formed from a bulk glass material [0047]; arranging the plurality of fuel cell layers along a stacking axis (Fig. 2) [0050]; heating the separator plate to a temperature greater than a glass transition temperature of the bulk glass material [0050]; applying a compressive load to the plurality of fuel cell layers [0050] [0050]; and allowing the bulk glass material to thermoplastically flow thereby increasing a contact area of the separator plate to the cathode of the adjacent fuel cell layer (Fig. 2) [0050] in order to bond the separator plate with the adjacent fuel cell layer [0050].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the compressive load step taught in Choi to the method of modified Gasda, such that the bulk metallic glass material of modified Gasda thermoplastically flows thereby increasing a contact area of the separator plate to the cathode of the adjacent fuel cell layer, in order to bond the separator plate with the adjacent fuel cell layer and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 18, modified Gasda discloses all the limitations of the method above and further discloses wherein the bulk metallic glass material is a bulk metallic glass composite material (Amiya; machine translation; [0048]; Ni65Nb5Ti30).
Regarding claim 19, modified Gasda discloses all the limitations of the method above and further discloses wherein the glass transition temperature is below 600 degrees Celsius (Amiya; machine translation; [0048]; 818 K = 545 degrees Celsius).
Regarding claim 19, modified Gasda discloses all the limitations of the method above and further discloses wherein thermoplastic flow of the bulk metallic glass material improves a contact between the separator plate and the support layer (Gasda; Fig. 3D; 318) (Amiya; machine translation; [0048]; Ni65Nb5Ti30) (Choi; [0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724            

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759